IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of                              )
a Member of the Bar                           )
of the Supreme Court                          )      No. 640, 2014
of the State of Delaware:                     )
                                              )
      CHRISTOPHER D. TEASE,                   )
          Petitioner.                         )

                            Submitted: November 19, 2014
                             Decided: November 20, 2014

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                       ORDER

      This 20th day of November 2014, it appears to the Court that Christopher

Tease, Esquire, has filed a petition requesting to be transferred to disability inactive

status. The Office of Disciplinary Counsel does not oppose the petition. According

to the unopposed petition, Tease currently is suffering mental or physical incapacity

which prevents him from both the practice of law and the ability to assist in his

defense of pending matters.

      NOW, THEREFORE, IT IS ORDERED that Tease shall immediately be

transferred to disability inactive status pursuant to Rule 19(b) of the Rules of

Disciplinary Procedure. The pending disciplinary matters are stayed. The ODC may

publicize Tease’s transfer to disability inactive status under Rule 19(d).

                                       BY THE COURT:
                                       /s/ Leo. E. Strine, Jr.
                                       Chief Justice